DETAILED ACTION
	This non-final rejection is responsive to the Request for Continued Examination (RCE) filed November 5, 2021.  Claims 1, 3, 5, 7, 8, 10, 13, 15, 17, and 20 are currently amended.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 8 and 15 recite searching an access control list index for identity of the user and the user permissions being accessible via a user permissions index.  However, in view of the specification, the access control list index is an implementation of a user permissions index (paragraph 32 of Applicant’s specification).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hornqvist (US 2008/0306954 A1) in view of Zhou et al. (US 2017/0364696 A1) (‘Zhou’).

With respect to claim 1, Hornqvist teaches: 
evaluating by a search engine a query input, received from a user to search content managed by a content management system, against a content index used for indexing the content (paragraphs 126, 135 and 138);
determining, concurrently with the evaluating, user permissions by searching identity of the user, and the user permissions being accessible via a user permissions cache (Hornqvist teaches in certain embodiments, operations 2303 and 2305 may be performed concurrently by structuring a search query which takes into account the access permissions and (through a BOOLEAN AND operator) the search query itself provided by the first user; and the validation of permissions of files and the searching for files matching the search query could be performed concurrently (paragraphs 126, 135 and 138);
constraining, by the search engine based on the evaluating of the user permissions, results returned from the search against the content index to directly generate a permissions-filtered results set, such that the search engine is prevented from adding a content item to the permissions-filtered results set, in response to determining that the respective user permissions for the content exclude the content item from being included in the permissions-filtered results set, even though the excluded content item satisfies the query input against the content index, and without a need for any post search engine processing of an initial results set generated during the evaluating (paragraphs 126, 127, 135 and 138).

Hornqvist does not explicitly teach evaluating user permissions by searching an access control list index for identity of the user, the access control list maintained in a search engine and the user permissions stored in a user permissions index.
Zhou teaches evaluating user permissions by searching an access control list index for identity of the user, the access control list maintained in a search engine and the user permissions stored in a user permissions index (Zhou teaches and ACL index us used to determine user permissions for access to requested documents.)(paragraphs 36-38 and 51-52).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the evaluation of user permissions of Hornqvist to incorporate searching and ACL index as taught by Zhou because using an ACL index 

With respect to claims 2, 9, and 16 Hornqvist in view of Zhou teaches wherein the evaluating of the user permissions based on the user identity of the user comprises a search on the user permissions index for permissions granted to the user based on the user identity (Zhou, paragraphs 36-38 and 51-52). 

With respect to claims 3, 10, and 17 Hornqvist in view of Zhou teaches further comprising returning, by the search engine, the permissions-filtered results set with permissions-corrected summary statistics representative of the permissions-filtered results set. (results may be scored and top/most relevant results with appropriate permissions may be displayed) (Hornqvist, paragraphs 113, 126, 136-137).

With respect to claims 4, 11, and 18 Hornqvist in view of Zhou teaches, wherein the evaluating of the user permissions based on the user identity of the user comprises searching the access control list index for access control lists designating the user identity as being allowed a sufficient level of access to content items assigned to those access control lists (Zhou, paragraphs 36-39, 51-52), and wherein the permissions-corrected summary statistics are produced by the search engine (Hornqvist, paragraphs 113, 126, 136-137).

With respect to claims 8 and 15, Hornqvist teaches: 

determining, concurrently with the evaluating, user permissions by searching identity of the user, and the user permissions being accessible via a user permissions cache (Hornqvist teaches in certain embodiments, operations 2303 and 2305 may be performed concurrently by structuring a search query which takes into account the access permissions and (through a BOOLEAN AND operator) the search query itself provided by the first user; and the validation of permissions of files and the searching for files matching the search query could be performed concurrently (paragraphs 126, 135 and 138);
constraining, by the search engine based on the evaluating of the user permissions, results returned from the search against the content index to directly generate a permissions-filtered results set, such that the search engine is prevented from adding a content item to the permissions-filtered results set, in response to determining that the respective user permissions for the content exclude the content item from being included in the permissions-filtered results set, even though the excluded content item satisfies the query input against the content index, and without a need for any post search engine processing of an initial results set generated during the evaluating (paragraphs 126, 127, 135 and 138).


Zhou teaches evaluating user permissions by searching an access control list index for identity of the user, the access control list maintained in a search engine and the user permissions stored in a user permissions index (Zhou teaches and ACL index us used to determine user permissions for access to requested documents.)(paragraphs 36-38 and 51-52).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the evaluation of user permissions of Hornqvist to incorporate searching and ACL index as taught by Zhou because using an ACL index to evaluate user permissions would enhance retrieval efficiency and reduce the user's waiting time for document retrieval (Zhou, paragraph 31).

Claims 5, 6, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hornqvist in view of Zhou, and further in view of Marantz et al. (US 2014/0280289 A1) (‘Marantz’).

With respect to claims 5, 12, and 19 Hornqvist in view of Zhou teaches a query input comprising a string of characters entered by the user into a search term input user interface element in a user interface presented to the user (Hornqvist, paragraphs 126 and 135; Zhou, paragraphs 28 and 51).
Hornqvist in view of Zhou does not explicitly teach a partial query input.

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the query inputs of Hornqvist to include partial query inputs such as taught by Marantz to enable enhanced searching that provides dynamic query suggestions to users as they type in their searches (Marantz, abstract, paragraph 4 and 54).  One would have been motivated to make this combination because providing user-specific query suggestions makes for a more useful searching process. 

With respect to claim 6, Hornqvist in view of Zhou and Marantz teaches wherein a partial query input is associated with a plurality of projected query inputs, such that a projected query input is presented at a higher rank than other projected query inputs, in response to determining that the projected query results in a list of content most recently accessed by the user (Marantz, paragraphs 33, 40, and 50). (Marantz teaches user-specific completions include URIs that may be displayed in chronological order based on timestamps indicating a most recent interaction of visit by the user.  He further teaches that query completions may be previous queries ranked based on whether timestamps for previous queries are within a threshold time period.  He further teaches timestamps associated with content represents the most recent date and time that the user clicked, visited, or otherwise interacted with the content of the resource identifier.)
.

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hornqvist in view of Zhou, and further in view of Constandt (US 2018/0157716 A1) (‘Constandt’).

With respect to claims 7, 13 and 20, Hornqvist in view of Zhou teaches claims 3, 10 and 15.
Hornqvist in view of Zhou does not explicitly teach wherein the permissions-corrected summary statistics identifying correct ranges of one or more parameters characteristic of the permission-filtered results set and correct counts of retuned content items occurring within various ranges of the one or more parameters with a correct distribution of content items having faceted criteria relative to the summary statistics returned by the search engine, the faceted criteria being dynamically determined based at least in part on content or metadata associated with the content items that satisfy the query input, the user being provided with the option to select a dynamically determined faceted criteria, instead of a faceted criteria determined prior to the dynamic determination of the faceted criteria.
Constandt teaches wherein the permissions-corrected summary statistics identifying correct ranges of one or more parameters characteristic of the permission-filtered results set  each facet has a facet category where the search result property value belongs to a facet category; facet category can be range of values as seen in Fig. 5) (Fig. 5, paragraphs 94) and correct counts of retuned content items occurring within various ranges of the one or more parameters with a correct distribution of content items having faceted criteria relative to the summary statistics returned by the search engine (each facet is shown with count of results; as facets are updated, the counts are updated) (Figs. 5-6, paragraphs 107, 109-110), the faceted criteria being dynamically determined based at least in part on content or metadata associated with the content items that satisfy the query input (facets are determined based on search result property values) (paragraphs 89 and 93), the user being provided with the option to select a dynamically determined faceted criteria, instead of a faceted criteria determined prior to the dynamic determination of the faceted criteria (Figs. 5-7, search results facets are displayed for user to select, and are updated) (paragraphs 96-97).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the summary statistics of Hornqvist to incorporate the correct ranges, counts and distribution, and dynamically determined faceted criteria as taught by Constandt to enable a more efficient and flexible display of search results that is updated based on search results and user selections, thereby providing a user the best results having accurate information about the results. One would have been motivated to modify Hornqvist with Constandt because Hornqvist already teaches filtering search results, and thus filtering based on dynamic facets would have been obvious to achieve the benefits listed above.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        November 16, 2021